Case: 14-11339   Date Filed: 10/28/2014   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11339
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:13-cr-00321-AT-LTW-1



UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

PRISILIANO PACHECO-ARREDONDO,

                                                      Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (October 28, 2014)

Before ED CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:
                 Case: 14-11339        Date Filed: 10/28/2014       Page: 2 of 4


       Prisciliano Pacheco-Arredondo appeals his 46-month sentence after pleading

guilty to one count of illegal re-entry into the United States under 8 U.S.C.

§ 1326(a) and (b)(2). He contends that his sentence is substantively unreasonable

in light of mitigating evidence he presented about his need to enter the country for

his own personal safety.

       We review the reasonableness of a sentence under a deferential abuse of

discretion standard.1 United States v. Irey, 612 F.3d 1160, 1189–90 (11th Cir.

2010) (en banc). The district court is required to “impose a sentence sufficient, but

not greater than necessary, to comply with the purposes set forth in” 18 U.S.C.

§ 3553(a)(2). The party challenging the sentence bears the burden of showing it is

unreasonable in light of the record and the § 3553(a) factors. 2 United States v.

Turner, 626 F.3d 566, 573 (11th Cir. 2010). We will not reverse a sentence as

substantively unreasonable unless the district court “(1) fail[ed] to afford

consideration to relevant factors that were due significant weight, (2) [gave]


       1
          The government contends that we should review the substantive reasonableness of
Pacheco-Arredondo’s sentence for plain error only because he failed to properly preserve the
issue in the district court. We need not decide whether the plain error standard applies because
Pacheco-Arredondo’s challenge to his sentence fails even under the abuse of discretion standard
of review.
       2
          The purposes set forth in § 3553(a)(2) include the need to reflect the seriousness of the
offense, promote respect for the law, provide just punishment for the offense, deter criminal
conduct, and protect the public from future crimes of the defendant. 18 U.S.C. § 3553(a)(2).
The court is also required to consider the nature and circumstances of the offense, the history and
characteristics of the defendant, the kinds of sentences available, the applicable guidelines range,
the pertinent policy statements of the Sentencing Commission, the need to avoid unwarranted
sentencing disparities, and the need to provide restitution to victims. Id. § 3553(a)(1), (3)-(7).
                                                 2
              Case: 14-11339      Date Filed: 10/28/2014   Page: 3 of 4


significant weight to an improper or irrelevant factor, or (3) commit[ed] a clear

error of judgment in considering the proper factors.” Irey, 612 F.3d at 1189

(quotation marks omitted).

      Pacheco-Arredondo has failed to show that his 46-month sentence, which is

at the very bottom of his guidelines range, is substantively unreasonable. The

government pointed to the fact that Pacheco-Arredondo had repeatedly re-entered

the country unlawfully, used false aliases in legal proceedings, and committed a

variety of other offenses during his illegal stints in this country. Despite those

facts, the district court rejected the government’s argument that a sentence at the

high end of the guidelines range (57 months) should be imposed. The court

considered mitigating factors, noting the strain the sentence would place on

Pacheco-Arredondo’s family as well as the personal strain it would place on him

both now and later. The court weighed those factors against the danger Pacheco-

Arredondo posed as a person who had repeatedly returned to the United States

unlawfully and most recently had been convicted as an unlicensed and intoxicated

driver. It noted that the personal safety concerns Pacheco-Arredondo had raised

were immigration considerations.

      The court reasoned that Pacheco-Arredondo might feel “compelling human

reasons” to return to the United States again for his family if he were given a

sentence below the guidelines range. As a result it rejected the below the


                                           3
              Case: 14-11339     Date Filed: 10/28/2014   Page: 4 of 4


guidelines variance Pacheco-Arredondo had requested, but the 46-month sentence

it imposed is at the very bottom of his guidelines range and is far below the

potential 240-month maximum sentence. Those characteristics of the sentence are

additional indications of its reasonableness. See United States v. Hunt, 526 F.3d
739, 746 (11th Cir. 2008) (explaining that we do not automatically presume that

sentences within the guideline range are reasonable, but we ordinarily expect them

to be); United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (stating

that a sentence being well below the statutory maximum is an indicator of

reasonableness). Additionally, the court gave Pacheco-Arredondo credit for the

time he had already served in the custody of the United States Marshals Service.

He has not shown that his sentence is substantively unreasonable.

      AFFIRMED.




                                          4